                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                                                )                   2:20-MJ-128
                Plaintiff,                      )
                                                )
         vs.                                    )
                                                )
  EMORY Q. JACKSON,                             )
                                                )
                                                )
                Defendant.                      )

                                           ORDER

        Defendant has requested and is financially qualified for court-appointed counsel. It

 is, therefore, ordered that J. Russell Pryor, Esq., a member in good standing of the CJA

 panel, is appointed to represent Defendant in all further proceedings in this action.

        SO ORDERED:

                                            /s Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 11 Filed 08/28/20 Page 1 of 1 PageID #: 18
